Sims, J.,
after making the foregoing statement, delivered' the following opinion of the court.
The parties on both sides of the controversy in this, cause concur in treating the contract between "the appellant and Mrs., Koontz as an executory contract -on the .part of the latter, for a valuable consideration, binding her to make a will devising to appellant, the property which was the subject of the contract, and in considering such contract as valid and binding upon and enforceable in equity against the heirs of Mrs. Koontz to the extent that such subject matter is identified with that certainty which the rules of equity in such case require. The controversy is over the question of whether the “Ridge” land is to be regarded as forming a part of the subject of the contract.
The suit is in effect a suit for specific performance of the contract in question, which is set out at length in the statement preceding this opinion.
[1] As said in Burdine v. Burdine’s Ex’r, 98 Va. 515, at p. 519, 36 S. E. 992, at page 993 (81 Am. St. Rep. 741): “Strictly speaking, an agreement to dispose of property by will cannot be specifically enforced, not in the lifetime of the party, because all testamentary papers are from their nature revocable; not after his death, because it is no longer possible for him to make a will; yet courts of equity can do,what is equivalent to a specific performance of such an *481agreement by compelling those upon whom the legal title has descended to convey or deliver the property in accordance with its terms, upon the ground that it is charged with a trust in the hands of the heir at law, devisee, personal representative, or purchaser with notice of the agreement, as the case may be. 3 Parson’s on Contracts, section 406 (6th ed.); Hale v. Hale, 90 Va. 728, 730, 19 S. E. 739.”
[2] Now there are cases in which it is well settled that the reasonable mistake of one party only to a contract, because of which he was induced to execute it, will bar the enforcement of the specific performance of it in a ’suit against such party. But in the case before us we do not have to inquire whether that principle is applicable.. There is also a broader principle applicable to contracts in which the language employed therein has been used under a mutual mistake as to its application — the contracting-mind of both parties being affected and misled by such mistake, so that they do not meet upon a definite conception of' the meaning of the language used. In such cases it is also well settled that such mutual mistake is of itself sufficient to bar the enforcement of the specific performance of the-contract at the suit of either party.
As said in I Story’s Eq. Jur. (13th ed.), sec. 140, pp. 149-150: “The general rule is that an act done or contract made under a mistake or ignorance of a material fact is. voidable and relievable in equity.” And again, Idem, section 144, p. T61: “The same principle will apply in cases of purchases when the parties have been innocently misled' under a mutual mistake as to the extent of the thing sold.” And again, Idem, section 145, p. 162: “It is upon the same ground that a court of equity proceeds where an instrument is so general in its terms as to release the rights of the party to property to which he was wholly ignorant that he had any title, and which was not within the contemplation of the bargain at the time it was made. In such cases the court restrains the instrument to the purposes *482of the bargain, and confines the release to the right intended to be released or extinguished.”
On the same principle, in Irick v. Fulton’s Ex’rs, 3 Gratt. (44 Va.) 193, a deed was set aside which by its terms conveyed a greater interest in land than either the grantors or the grantee contemplated at the time of the conveyance as the subject of the contract. As said in the opinion of this court in that case, delivered by Judge Baldwin: “By the contract evidenced by the deed, * * * made under the belief of the parties that the said Elizabeth Irick was entitled only to an undivided interest or share in said property, as one of the children and heirs of Betty Havely, the parties only sold and purchased, and only intended to .'sell and purchase, such undivided interest; and consequently :neither said Fulton’s Ex’ors” (the grantees in the deed), “nor the purchasers under them, have acquired the said * Elizabeth Irick’s right to a greater extent than such undivided interest; * * * ”
Applying the above mentioned principle to the facts of ' this case, which are set out in the statement preceding this opinion, we have no hesitancy in holding that there is no error in the finding of fact of the court below or in the decree under review in its refusal of specific performance <of the contract and in its dismissal of the bill of the appellant praying therefor.
[3] It is plainly a case in which, at the time the contract was entered into, Mrs. Koontz did not intend to agree to give or sell to appellant, and appellant did not intend to contract for or purchase any interest of Mrs. Koontz in the “Ridge” land, either equitable or legal. Mrs. Koontz before and at that time continued to expressly disclaim any ownership of any interest in such land, except a life estate of one-third under the will of her deceased husband, which appellant does not claim was intended to be embraced in the terms of the contract. This disclaimer was well known to appellant before and at the time of the contract.
*483Moreover, this disclaimer was actuated by a fixed purpose on the part of Mrs. Koontz never in future to question what she understood to be the wishes of her deceased husband as expressed in his will that she should take after his death in 1908 only an interest' in said land of one-third thereof during her life, as was also well understood by appellant at the time of said contract.
Neither party to the contract contemplated that the appellant would acquire thereunder whatever right, legal or equitable, Mrs. Koontz might have in the “Ridge” land at the time, whether she then claimed or intended thereafter to claim such right or not. Their minds did not meet upon any such contract.
It-is true that Mrs. Koontz, in her attitude of mind of disclaimer aforesaid, was acting in ignorance of the fact that the deed to. the “Ridge” land was not made to her deceased husband as sole grantee, as she supposed, but conveyed to her a legal estate of one-half undivided interest in such land. But it is also true that appellant at the time .of the contract was acting in like ignorance of the actual form of the deed to the “Ridge” land. . Both accordingly entered into the contract under the actual contemplation that the language employed in the contract did not embrace any legal interest of Mrs. Koontz in the “Ridge” land. This turned out to be a mistake, but it was a, mutual mistake of both parties. It was due to the ignorance of them both of the actual form of the deed of which they both were ignorant at,the time the contract was entered into. In that situation we must hold that the broad language of the contract, to-wit, “her property of every description,” was used by mutual mistake of both parties to the contract, in so far as its application to any legal interest of Mrs. Koontz in the “Ridge” land is concerned.
And as to any equitable interest of Mrs. Koontz in the “Ridge” land, the language of the contract was also used by both parties in mutual mistake of its meaning. It is clearly *484shown by the evidence, that Mrs. Koontz did not intend to sell, nor did the appellant intend to purchase such interest. The language of the contract, therefore, in so far as it is broad enough to embrace the equitable interest of Mrs. Koontz in such land, was used by the parties under a mutual mistake as to its application.
[4] In other words, the contract under consideration falls within that class discussed in 2 Pomeroy’s Eq. Jur. (3d ed.), sections 865-7 and foot notes, in which, due to the mutual mistake of both parties, there is error which consists in the use of language which is broader in its ordinary meaning than was in fact intended. In such classification of such contracts in the learned work just mentioned, in section 865, this is said: “1. By means of the error the' contract may include within its terms certain subject matters —as for example lands — which were not -intended by the parties to come within its operation, in which case the parol evidence will show that such subject matters should be omitted, and the relief demanded will be a correction which shall exclude them, and confine the operation of the agree-' ment to the remaining subject matters mentioned in it to which alone it was intended by the parties to apply.” As shown by such learned work, it is universally held that parol evidence is admissible to narrow and restrict the meaning of the language used in such contracts so that it will accord with the actual meaning of the parties.
Hence the court below was plainly right “in restraining the instrument to the purposes of the bargain” — to use an expression, above quoted from the learned work of Story’s Eq. Jurisprudence — and in thus refusing to enforce the contract as embracing any interest of Mrs. Koontz in the “Ridge” land.
There being no other question raised by the assignments of error which is involved in the decision of the case, the decree under review will be affirmed.

.Affirmed.